                                                                                               FIL£o
                                                                                               Nov 2 o201a
                 2
                                                                                           CLE~~~AN Y. SOONG
                                                                                        NORTHERN Di~r~Jg~cr COURT
                 3                                                                                       FCALIFORNIA
                 4                                 UNITED STATES DISTRICT COURT

                 5                               NORTHERN DISTRICT OF CALIFORNIA

                 6
                       UNITED STATES OF AMERICA,
                 7                                                         Case No. 3:18-mj-71658 TSH
                               v.
                 8                                                         Charging District's Case Number:

                 9     ANTHONY ELLIS,                                      2:17-mj-0188 EFB (criminal complt.)

                10                    Defendant.                           2: 17-cr-0204 MCE (Indictment)

                11

         ro     12
t: ·=
 o..s
:::s     ....
                13                        COMMITMENT TO ANOTHER DISTRICT
U:=:
..... ro
.~      u       14          The defendant has been ordered to appear in the Eastern District of California Forthwith.
!::<+--
.~      0
00
 .i:
 V'.J
                15          The defendant may need an interpreter for this language: No Interpreter Needed
 <!)    .....
.....    Vl
g·-
r./)Cl          16          The defendant:          ( ) will retain an attorney.
-o
 <!)
        E
        <!)
   ..c
:t:!            17                                  (X) is requesting court-appointed counsel.
 c t:
:::J     0
        z       18          The defendant remains in custody after the initial appearance.

                19          IT IS ORDERED: The United States marshal must transport the defendant, together with

                20   a copy of this order, to the charging district and deliver the defendant to the United States marshal

                21   for that district, or to another officer authorized to receive the defendant. The marshal or officer in

                22   the charging district should immediately notify the United States attorney and the clerk of court

                23   for that district of the defendant's arrival so that further proceedings may be promptly scheduled.

                24   The clerk ofthis district must promptly transmit the papers and any bail to the charging district.

                25   Dated: 11/20/2018

                26
                                                                                     .
                                                                       Th omas S . H 1xson.
                                                                                                         I
                27                                                     United States Magistrate Judge
                28
